DETAILED ACTION
Claim 1 is pending.
Claim 1 is rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to because of the following informalities:  
It is suggested to correct “15 ÷ 60 wt%” in page 4, line 8 to “15 - 60 wt%”. 
Similar correction as set forth above are also suggested for pages 5, 6, 20 etc.

	
Claim Objections
Claim 1 is objected to because of the following informalities:  
It is suggested to amend “nanoparticles of platinum and its alloys” in claim 1, lines 1-2, to “nanoparticles of platinum or its alloys”.

It is suggested to amend “the solution” (recited twice) in claim 1, line 12, to “the solution of the chloroplatinic acid or the mixture of the chloroplatinic acid with the metal salts in water or in the aqueous organic solvent”.


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, recites a phrase “alloys with metals”. It is unclear what the phrase refers to, i.e., alloys wherein each alloy with at least one metals besides platinum; or alloys wherein each alloy with more than one metals besides platinum. The examiner interprets the phrase refers to alloys wherein each alloy with at least one metals besides platinum according to the specification (specification, [0015]).

Claim 1, line 4, recites a phrase “a mixture of chloroplatinic acid with metal salts”. It is unclear what the phrase refers to, i.e., a mixture of chloroplatinic acid with at least one metal salt in the mixture, or a mixture of chloroplatinic acid with more than one metal salt in the mixture. The examiner interprets the phrase refers to a mixture of chloroplatinic acid with at least one metal salt in the mixture. Interpretation is speculative. Clarification is requested.


Claim 1, lines 6-7, recite a phrase “their mixtures and compositions”. It is unclear that the phrase refers to due to the plural form of mixtures and compositions. The examiner interprets the phrase refers to obtaining a mixture and a composition.

Claim 1, lines 7-8 “comprising chemical reduction of compounds” as not being an active method step.  Claim 1, line 8, describes compounds of platinum and a metal salt not in the reduced form. Claim 1, line 9 then mentions these same metals and their “chemical reduction” without an active method step.

Claim 1 recites the limitation “compounds of platinum and a metal salt” in line 8.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets the limitation refers to the solution of chloroplatinic acid or the mixture of the chloroplatinic acid with the metal salts in water or in the aqueous organic solvent.

Claim 1, lines 8-9, “with subsequent deposition of nanoparticles” is also not an active method step and is also unclear as to when these nanoparticles are deposited.

Claim 1, lines 9-10, recite a phrase “is carried out by”. However, it unclear if the phrase is referring to the chemical reduction or the deposition or another step. The examiner interprets the phrase refers to either the chemical reduction or the deposition. Interpretation is speculative. Clarification is requested.

Claim 1, lines 10-11, recite “purging gases selected from: nitrogen oxides (N2O, NO, NO2), carbon oxides (CO, CO2), sulfur oxide (SO2), ammonia (NH3) or their mixtures” (emphasis added). However, it is unclear what are included in the group for the purging gases to be selected from due to the word or. It is suggested to amend the phrase to “purging gases selected from: nitrogen oxides (N2O, NO, NO2), carbon oxides (CO, CO2), sulfur oxide (SO2), ammonia (NH3) and their mixtures”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirakosyan et al., Effect of CO atmosphere on morphology and electrochemically active surface area in the synthesis of Pt/C and PtAg/C electrocatalyst, Nanotechnologies in Russia, 2016, 11, 287-296 (Kirakosyan) (provided in IDS received on 07/29/2020).
Regarding claim 1, Kirakosyan discloses the effect of the CO atmosphere on the microstructure of Pt and Pt-Ag materials obtained via the chemical reduction of precursors of the corresponding metals in a liquid phase; platinum and silver NPs (i.e., nanoparticles) can be prepared as a solid solution (i.e., an alloy) (Kirakosyan, page 288, left column, 2nd paragraph); platinum catalysts are used for low temperature fuel cells (i.e., as a cathode and an anode of the low temperature fuel cells) (Kirakosyan, page 287, left column,).
Kirakosyan further discloses in obtaining Pt/C, 0.1 g of a carbon support (reading upon dispersed carbon carrier) was placed into 10 ml of ethylene glycol and then the necessary amount of saturated H2[PtCl6]*6H2O aqueous solution (reading upon preparation of a solution of chloroplatinic acid) was added; the resulting suspension was homogenized with ultrasound (reading upon dispersing the obtained mixture) and then 0.5 ml of 37% HCOH (i.e., formaldehyde, a reducing agent to achieve chemical reduction) and 1 M NaOH were added to H2O:EG (1:1) mixture pH = 11, a small amount of 1M NaCl solution, used as a sedimentation agent, was added after the spontaneous cooling of the stirred suspension for 2 hr at 90°C, after 30 mins, the Pt/C materials were filtered (i.e., platinum is deposited upon chemical reduction); in obtaining AgPt/C, 0.3 g of a carbon support sample was placed into a round-bottom flask and 30 ml of EG (i.e., ethylene glycol) was added, then an estimated amount of H2[PtCl6]*6H2O and AgNO3 solutions (reading upon a mixture of chloroplatinic acid with metal salts in water), being like precursors of platinum, was added to the suspension, the suspension was homogenized with ultrasound for 5 min (reading upon dispersing the obtained mixture), then excess of 37% HCOH (i.e., formaldehyde, a reducing agent to achieve chemical reduction) and 1 M NaOH solution were added, further procedures were the same as in the synthesis of Pt/C (Kirakosyan, section Experimental, 2nd-3rd paraphs).
Kirakosyan further discloses when studying the CO effect on the composition and structure of synthesized Pt/C, PtAg/C, CO was blown through the reaction mixture during synthesis, which was running for more than 2 h (reading upon chemical reduction of compounds of platinum and a metal salt with subsequent deposition of nanoparticles of metallic platinum or its alloys on a dispersed carrier is carried out by purging gases selected from: nitrogen oxides (N2O, NO, NO2), carbon oxides (CO, CO2), sulfur oxide (SO2), ammonia (NH3) or their mixtures through the solution at a temperature of the solution in the range from 5 to 98°C).

Reference of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuda et al., Theoretical study of CO2 adsorption on Pt, New J. Chem., 2019, 43, 13717-13720, teaches the adsorption of CO2 on platinum.
Bartram et al., Coadsorption of nitrogen dioxide and oxygen on Pt(111), Langmuir, 1988, 4, 240-246, teaches the adsorption of NO2 on platinum.
Wang et al., Nitrogen oxide electrochemical reduction characteristics on patterned platinum electrode, Solid State Ionics, 2015, 277, 57-64, teaches the adsorption of NO on platinum.
However, the rejections using this reference would be cumulative to the rejections of record set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
February 25, 2022